DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jonathan M. Siderits on 04/28/2021.
The application has been amended as follows:
In the claims:
“position, wherein” in claim 26, line 4 has been changed to -- position, and wherein --.
“slot, wherein” in claim 30, line 3 has been changed to -- slot, and wherein --.
“member, wherein” in claim 31, line 3 has been changed to -- member, and wherein --.
“on the cartridge,” in claim 33, line 2 has been changed to -- on the cartridge, and --.
“edge, wherein” in claim 34, line 2 has been changed to -- edge, and wherein --.
“cartridge, wherein” in claim 35, line 2 has been changed to -- cartridge, and wherein --.
“the respective” in claim 41, line 17 has been changed to -- its respective --.

Allowable Subject Matter
Claims 21-39 and 41 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 21 and 41, the prior art taken alone or in combination fails to disclose or render obvious an apparatus comprising: an end effector comprising a translating cutter; a cartridge including a deck surface and a plurality of staples disposed below the deck surface; and a staple driver actuator disposed within the cartridge and comprising a secondary cutting element; wherein the secondary cutting element is operable to translate along a translation path parallel to a longitudinal axis defined by a shaft assembly; and wherein the secondary cutting element extends above the deck surface while translating along the translation path.

Regarding independent claim 36, the prior art taken alone or in combination fails to disclose or render obvious an apparatus comprising: an end effector comprising a severing feature having a sharp edge; a cartridge comprising a deck disposed over a plurality of staples and a buttress having a portion disposed over the deck; and a secondary severing feature having a sharp edge configured to translate along a longitudinal translation path parallel to a longitudinal axis of a shaft to sever at least the portion of the buttress disposed over the deck.
The combination of these limitations makes independent claim 36 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 





/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731